  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CEDRIC SEARIGHT,                   )
                                   )
        Plaintiff,                 )
                                   )           CIVIL ACTION NO.
        v.                         )             2:20cv96-MHT
                                   )                 (WO)
RAY ARRINGTON, et al.,             )
                                   )
        Defendants.                )

                                OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,      filed     this   lawsuit      asserting   that   he   was

subjected to excessive force in violation of his Eighth

Amendment rights.         This lawsuit is now before the court

on the recommendation of the United States Magistrate

Judge that plaintiff’s case be dismissed for failure to

file the ordered financial information with the court.

There are no objections to the recommendation.                   After

an independent and de novo review of the record, the

court        concludes      that       the     magistrate       judge’s

recommendation should be adopted.
An appropriate judgment will be entered.

DONE, this the 31st day of March, 2020.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
